In the
          Court of Appeals
  Second Appellate District of Texas
           at Fort Worth
        ___________________________
             No. 02-19-00031-CV
        ___________________________

IN THE INTEREST OF A.R. AND L.R., CHILDREN



     On Appeal from the 231st District Court
             Tarrant County, Texas
         Trial Court No. 231-522600-12


   Before Sudderth, C.J.; Bassel and Womack, JJ.
     Memorandum Opinion by Justice Bassel
                           MEMORANDUM OPINION

       Appellant K.W. attempts to appeal from an interlocutory order denying her

motion to dismiss for lack of standing in the underlying suit to modify the parent-

child relationship.

       On February 5, 2019, we notified K.W. of our concern regarding jurisdiction

because the order did not appear to be a final judgment or an appealable interlocutory

order. We provided K.W. or any party desiring to continue the appeal twenty days to

respond and provide grounds for continuing the appeal, and we cautioned that the

failure to respond could result in the dismissal of this appeal for want of jurisdiction.

See Tex. R. App. P. 42.3(a), 44.3. K.W. did not file a response.

       “Texas appellate courts have jurisdiction only over final orders or judgments

unless a statute permits an interlocutory appeal.” In re Roxsane R., 249 S.W.3d 764,

774–75 (Tex. App.—Fort Worth 2008, orig. proceeding). An order denying a motion

to dismiss for lack of standing in a suit affecting the parent-child relationship is not a

final judgment or appealable interlocutory order. See In re McDaniel, 408 S.W.3d 389,

396 (Tex. App.—Houston [1st Dist.] 2011, orig. proceeding) (“[A]n order denying a

motion to dismiss for lack of standing in a suit affecting the parent-child relationship

is not appealable, and mandamus relief is an appropriate remedy.”); Roxsane R., 249
S.W.3d at 774 (same); see also In re Clay, No. 02-18-00404-CV, 2019 WL 545722, at *3

(Tex. App.—Fort Worth Feb. 12, 2019, orig. proceeding [mand. denied]) (mem. op.)


                                            2
(same); In re Schick, No. 04-18-00839-CV, 2018 WL 6624380, at *2 (Tex. App.—San

Antonio Dec. 19, 2018, orig. proceeding) (mem. op.) (same).

       Accordingly, we dismiss K.W.’s attempted appeal for want of jurisdiction. See

Tex. R. App. P. 42.3(a), 43.2(f).




                                                   /s/ Dabney Bassel
                                                   Dabney Bassel
                                                   Justice

Delivered: April 11, 2019




                                         3